 

FS Credit Real Estate Income Trust, Inc. 8-K [fscreit-8k_082319.htm]

 

Exhibit 10.1

 

 

AMENDMENT NO. 5 TO MASTER REPURCHASE AND SECURITIES CONTRACT

AMENDMENT NO. 5 TO MASTER REPURCHASE AND SECURITIES CONTRACT, dated as of August
29, 2019 (this “Amendment”), between and among FS CREIT FINANCE WF-1 LLC, a
Delaware limited liability company (“Seller”), FS CREDIT REAL ESTATE INCOME
TRUST, INC., a Maryland corporation (“Guarantor”) and WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association (“Buyer”). Capitalized terms used
but not otherwise defined herein shall have the meanings given to them in the
Repurchase Agreement (as defined below).

RECITALS

WHEREAS, Seller and Buyer are parties to that certain Master Repurchase and
Securities Contract, dated as of August 30, 2017 (as amended by (i) Amendment
No. 1 to Master Repurchase and Securities Contract, dated as of April 26, 2018,
between and among Seller, Buyer and Guarantor, (ii) Amendment No. 2 to Master
Repurchase and Securities Contract, dated as of July 24, 2018, between and among
Seller, Buyer and Guarantor, (ii) Amendment No. 3 to Master Repurchase and
Securities Contract, dated as of November 30, 2018, between and among Seller,
Buyer and Guarantor, (iv) Amendment No. 4 to Master Repurchase and Securities
Contract, dated as of August 1, 2019, between and among Seller, Buyer and
Guarantor, and (v) this Amendment, and as further amended, restated,
supplemented or otherwise modified and in effect from time to time, the
“Repurchase Agreement”);

WHEREAS, in connection with the Repurchase Agreement, Guarantor executed and
delivered to Buyer that certain Guarantee Agreement, dated as of August 30, 2017
(as amended pursuant to the terms of Amendment No. 1 to Guarantee Agreement,
dated as of April 26, 2018, by and between Guarantor and Buyer (the “Guarantee
Amendment”) and as further amended, restated, supplemented or otherwise modified
and in effect from time to time, the “Guarantee Agreement”); and

WHEREAS, Seller and Buyer have agreed to further amend certain provisions of the
Repurchase Agreement in the manner set forth herein, and Guarantor hereby agrees
to make the acknowledgements set forth herein.

Therefore, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller, Buyer and Guarantor hereby agree as follows:

SECTION 1.

Repurchase Agreement Amendments.

(a)       

The defined terms “Fee Letter”, “Initial Funding Expiration Date”, “Initial
Maturity Date” and “Senior Interest”, each as set forth in Section 2.01 of the
Repurchase Agreement, are each hereby amended and restated in their entirety to
read as follows:

“Fee Letter”: The Second Amended and Restated Fee and Pricing Letter, dated as
of August 29, 2019, between Buyer and Seller, as amended, modified, waived,
supplemented, extended, restated or replaced from time to time.

“Initial Funding Expiration Date”: August 30, 2020.

“Initial Maturity Date”: August 30, 2020.

 



“Senior Interest”: (a) A senior or a controlling pari passu participation
interest in a Whole Loan or a Non-Controlling Participation (i) that is
evidenced by a Senior Interest Note, (ii) that represents an undivided
participation interest in part of the underlying Whole Loan and its proceeds,
(iii) that represents a pass through of a portion of the payments made on the
underlying Whole Loan which lasts for the same length of time as such Whole
Loan, (iv) as to which there is no guaranty of payments to the holder of the
Senior Interest Note or other form of credit support for such payments, and (v)
as to which, except with respect to Non-Controlling Participations, the holder
thereof maintains full control over all decisions with respect to the related
Whole Loan (other than decision rights customarily granted to holders of junior
interests), or (b) an “A note” in an “A/B structure” in a Whole Loan, in each
case for which the Mortgaged Property has fully stabilized, as determined by
Buyer.

(b)       

Article 2 of the Repurchase Agreement is hereby amended by inserting the
following new defined terms in correct alphabetical order:

“Delaware LLC Act”: means Chapter 18 of the Delaware Limited Liability Company
Act, 6 Del. C. §§ 18-101 et seq., as amended.

“Dividing LLC”: means a Delaware limited liability company that is effecting a
Division pursuant to and in accordance with Section 18-217 of the Delaware LLC
Act.

“Division”: means the division of a Dividing LLC into two or more domestic
limited liability companies pursuant to and in accordance with Section 18-217 of
the Delaware LLC Act.

“Division LLC”: means a surviving company, if any, and each resulting company,
in each case that is the result of a Division.

“Non-Controlling Participation”: The meaning set forth in the Fee Letter, which
definition is incorporated by reference herein.

(c)       

Section 3.02 of the Repurchase Agreement is hereby amended by inserting the
following additional sentence at the end thereof:

To the extent any additional limited liability company is formed by a Division
of Seller (and without prejudice to Sections 8.01, 8.03 and 9.01 hereof), Seller
shall cause each such Division LLC to sell, transfer, convey and assign to Buyer
on a servicing released basis and for no additional consideration all of each
such Division LLC’s right, title and interest in and to each Purchased Asset,
together with all related Servicing Rights in the same manner and to the same
extent as the sale, transfer, conveyance and assignment by Seller on each
related Purchase Date of all of Seller’s right, title and interest in and to
each Purchased Asset, together with all related Servicing Rights.

(d)       

Clause (d) of the proviso to the first sentence of the first paragraph of
Section 3.04 of the Repurchase Agreement is hereby amended to change the phrase
“in accordance with Section 3.08” to “in accordance with Section 3.07”.

(e)       

The second paragraph of Section 3.04 of the Repurchase Agreement is hereby
amended and restated in its entirety to read as follows

In addition to other rights and remedies of Buyer under any Repurchase Document,
Seller shall, in accordance with the procedures set forth in Section 3.05,
within two (2) Business Days, repurchase any Purchased Asset (A) that no longer
qualifies as an Eligible Asset, as determined by Buyer, or (B) with respect to
which, in the case of any Non-Controlling Participation, any material consent,
waiver, forbearance, modification, supplement or amendment has been made to the
related Whole Loan.

-1- 



(f)       

The first sentence of Section 8.03 of the Repurchase Agreement is hereby amended
and restated in its entirety to read as follows

Seller shall not enter into any merger or consolidation or adopt, file, or
effect a Division, or liquidate, wind up or dissolve, or sell all or
substantially all of its assets or properties, or permit any changes in the
ownership of the Equity Interests of Seller, without the consent of Buyer.

(g)       

The third sentence of Section 8.04 of the Repurchase Agreement is hereby amended
and restated in its entirety to read as follows:

Notwithstanding the foregoing, (i) if Seller grants a Lien on any Purchased
Asset in violation of this Section 8.04 or any other Repurchase Document, Seller
shall be deemed to have simultaneously granted an equal and ratable Lien on such
Purchased Asset in favor of Buyer to the extent such Lien has not already been
granted to Buyer; provided, that such equal and ratable Lien shall not cure any
resulting Event of Default, and (ii) to the extent any additional limited
liability company is formed by a Division of Seller (and without prejudice to
Sections 8.01, 8.03 and 9.01 hereof), Seller shall cause any such Division LLC
to assign, pledge and grant to Buyer, for no additional consideration, all of
its assets, and shall cause any owner of each such Division LLC to pledge all of
the Equity Interests and any rights in connection therewith of each such
Division LLC to Buyer, for no additional consideration, in support of all
Repurchase Obligations in the same manner and to the same extent as the
assignment, pledge and grant by Seller of all of Seller’s assets hereunder, and
in the same manner and to the same extent as the pledge by Pledgor of all of
Pledgor’s right, title and interest in all of the Equity Interests of Seller and
any rights in connection therewith, in each case pursuant to the Pledge
Agreement.

(h)       

Clause (l) of Section 9.01 of the Repurchase Agreement is hereby amended by
inserting the following text “nor shall Seller adopt, file, or effect a
Division” at the end thereof immediately preceding the semicolon.

(i)       

Section 10.01 of the Repurchase Agreement is hereby amended by (I) deleting
“and” and the end of clause (r) thereof, (II) deleting the period at the end of
clause (s) thereof and inserting the text “; and” in lieu thereof and (III)
inserting the following new clause (t) at the end thereof:

(t)       

Seller adopts, files, or effects a Division.

SECTION 2.

Conditions Precedent. This Amendment and its provisions shall become effective
on the first date (the “Amendment Effective Date”) on which (a) this Amendment
is executed and delivered by a duly authorized officer of each of Seller, Buyer
and Guarantor, along with such other documents as Buyer or counsel to Buyer may
reasonably request, (b) Seller has paid to Buyer an extension fee in an amount
equal to $187,500, and (c) Seller and Guarantor shall deliver to Buyer opinions
of counsel to Seller, in favor of Buyer, in form and substance acceptable to
Buyer and its counsel, with respect to the enforceability of this Amendment and
the Second Amended and Restated Fee and Pricing Letter by and between Seller and
Buyer dated of even date herewith, together with a currently-dated version (or a
bring-down thereof) of the bankruptcy safe harbor opinion that was delivered to
Buyer by counsel to Seller on the Closing Date.

SECTION 3.

Representations, Warranties and Covenants. Each of Seller and Guarantor hereby
represents and warrants to Buyer, as of the date hereof and as of the Amendment
Effective Date, that (i) it is in full compliance with all of the terms and
provisions set forth in each Repurchase Document to which it is a party on its
part to be observed or performed, and (ii) no Default or Event of Default has
occurred or is continuing. Each of Seller and Guarantor hereby confirms and
reaffirms its representations, warranties and covenants contained in each
Repurchase Document to which it is a party.

-2- 



SECTION 4.

Acknowledgements of Seller. Seller hereby acknowledges that (a) Buyer is in
compliance with its undertakings and obligations under the Repurchase Agreement
and the other Repurchase Documents, and (b) Seller has no defenses,
counterclaims or set-offs with respect to any of its obligations under any of
the Repurchase Documents.

SECTION 5.

Acknowledgments of Guarantor. Guarantor hereby acknowledges (a) the execution
and delivery of this Amendment and agrees that it continues to be bound by the
Guarantee Agreement to the extent of the Guaranteed Obligations (as defined
therein), and (b) that Buyer is in compliance with its undertakings and
obligations under the Repurchase Agreement, the Guarantee Agreement and each of
the other Repurchase Documents.

SECTION 6.

Limited Effect. Except as expressly amended and modified by this Amendment, the
Repurchase Agreement and each of the other Repurchase Documents shall continue
to be, and shall remain, in full force and effect in accordance with their
respective terms; provided, however, that upon the Amendment Effective Date,
each (x) reference therein and herein to the “Repurchase Documents” shall be
deemed to include, in any event, this Amendment, (y) each reference to the
“Repurchase Agreement” in any of the Repurchase Documents shall be deemed to be
a reference to the Repurchase Agreement, as amended hereby, and (z) each
reference in the Repurchase Agreement to “this Agreement”, this “Repurchase
Agreement”, “hereof”, “herein” or words of similar effect in referring to the
Repurchase Agreement shall be deemed to be references to the Repurchase
Agreement, as amended by this Amendment.

SECTION 7.

No Novation, Effect of Agreement.  The parties hereto have entered into this
Amendment solely to amend the terms of the Repurchase Agreement and do not
intend this Amendment or the transactions contemplated hereby to be, and this
Amendment and the transactions contemplated hereby shall not be construed to be,
a novation of any of the obligations owning by Seller, Guarantor or any of their
respective Affiliates (the “Repurchase Parties”) under or in connection with the
Repurchase Agreement or any of the other Repurchase Documents.  It is the
intention of each of the parties hereto that (i) the perfection and priority of
all security interests securing the payment of the Repurchase Obligations of the
Repurchase Parties under the Repurchase Agreement are preserved, (ii) the liens
and security interests granted under the Repurchase Agreement continue in full
force and effect, and (iii) any reference to the Repurchase Agreement in any
such Repurchase Document shall be deemed to also reference this Amendment.

SECTION 8.

Counterparts. This Amendment may be executed by each of the parties hereto on
any number of separate counterparts, each of which shall be an original and all
of which taken together shall constitute one and the same instrument. Delivery
of an executed counterpart of a signature page to this Amendment in Portable
Document Format (PDF) or by facsimile transmission shall be effective as
delivery of a manually executed original counterpart thereof.

SECTION 9.

Expenses. Seller and Guarantor agree to pay and reimburse Buyer for all
out-of-pocket costs and expenses incurred by Buyer in connection with the
preparation, execution and delivery of this Amendment, including, without
limitation, the fees and disbursements of Cadwalader, Wickersham & Taft LLP,
counsel to Buyer.

SECTION 10.

GOVERNING LAW. THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING
UNDER OR RELATED TO OR IN CONNECTION WITH THIS AMENDMENT, THE RELATIONSHIP OF
THE PARTIES, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES
OF THE PARTIES WILL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO ANY CONFLICTS OF LAW PRINCIPLES OTHER THAN SECTIONS 5-1401 AND 5-1402
OF THE NEW YORK GENERAL OBLIGATIONS LAW.

[SIGNATURES FOLLOW]

-3- 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

 

  SELLER:           FS CREIT FINANCE WF-1, LLC, a Delaware limited liability
company           By: /s/ Edward T. Gallivan, Jr.     Name:  Edward T. Gallivan,
Jr.     Title:  Chief Financial Officer           GUARANTOR:           FS CREDIT
REAL ESTATE INCOME TRUST INC., a Maryland corporation           By: /s/ Edward
T. Gallivan, Jr.     Name:  Edward T. Gallivan, Jr.     Title:  Chief Financial
Officer

 

 

 

 

  BUYER:           WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association           By: /s/ Michael P. Duncan     Name: Michael P. Duncan    
Title: Director

 

 



 

 